DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-6 are allowed.
Regarding claim 1, US Patent 6968880 issued to Battaglia discloses: A carrying bag comprising: 
a housing (Fig A, Housing) including two side portions (Fig A, Side portion), and two attachments (Fig 2, bag attachments 34 and 36) attached to said side portions (Fig A, side portion) of said housing (Fig A, housing) respectively, 
a strap device (Fig A, strap 42) including two end portions (Fig A), and two engaging members (Fig B, element A, hook portion of connector) attached to said end portions (Fig A, engaging member A is attach to strap 42 via sliding ring) of said strap device (Fig A, strap 42) respectively for engaging with said attachments (Fig A, attachments 34 and 36) of said housing respectively (Fig A, Housing; Fig A shows the engaging members move towards the attachments and engage to attach the strap to the attachment members of housing), [Not taught: said engaging members of said strap device being selected from a magnetic member], and 
two retaining devices (Fig B, retaining device B) slidably attached to said strap device (Fig B, retaining device B is attached to retainer housing C that has a slidable ring that attaches to the strap 42), said retaining devices each including a spring biasing member ( Fig B, retainer B contains a spring lever D attached to a spring in the housing that allows the retainer to open and close) for contacting and engaging with said engaging member of said strap device (Fig B, retainer member B contacts the tip of engaging member A), and a retainer extended from said spring biasing member (Fig B, retainer B extends from a spring within housing attached to a lever D that allows the retainer to open and close) for contacting and engaging with said engaging member of said strap device (Fig B, retainer member B contacts the tip of engaging hook A) and said attachment of said housing and for anchoring and retaining said engaging member of said strap device and said attachment of said housing together (Fig A, engagement members A hooks on to attachments 34 and 36, and retainer B locks the engaging member A to attachment 42 on housing, thereby attaching the housing, attachment, and engagement members together).

    PNG
    media_image1.png
    830
    722
    media_image1.png
    Greyscale

Figure A- Examiner Annotation of Battaglia Fig 1

    PNG
    media_image2.png
    378
    386
    media_image2.png
    Greyscale

Figure B- Examiner Annotation of Battaglia Fig 1
But Battaglia does not expressly disclose wherein said engaging members of said strap device are selected from a magnetic member.
The examiner considered a combination that included Battaglia and a reference such as US Publication 20060102260 by Yen, however there was no motivation to combine the references that would render the claims obvious.

Regarding claim 4, Battaglia discloses: A carrying bag comprising: 
a housing (Fig A, Housing) including two side portions (Fig A, Side portion), and two attachments (Fig 2, bag attachments 34 and 36) attached to said side portions (Fig A, side portion) of said housing (Fig A, housing) respectively, said [Not taught: attachments of said housing being selected from a magnetic member], 
a strap device (Fig A, strap 42) including two end portions (Fig A), and two engaging members (Fig B, element A, hook portion of connector) attached to said end portions (Fig A, engaging member A is attach to strap 42 via sliding ring) of said strap device (Fig A, strap 42) respectively for engaging with said attachments (Fig A, attachments 34 and 36) of said housing respectively (Fig A, Housing; Fig A shows the engaging members move towards the attachments and engage to attach the strap to the attachment members of housing), and
 two retaining devices (Fig B, retaining device B) slidably attached to said strap device (Fig B, retaining device B is attached to retainer housing C that has a slidable ring that attaches to the strap 42), said retaining devices each including a spring biasing member ( Fig B, retainer B contains a spring lever D attached to a spring in the housing that allows the retainer to open and close) for contacting and engaging with said engaging member of said strap device (Fig B, retainer member B contacts the tip of engaging member A), and a retainer extended from said spring biasing member (Fig B, retainer B extends from a spring within housing attached to a lever D that allows the retainer to open and close) for contacting and engaging with said engaging member of said strap device (Fig B, retainer member B contacts the tip of engaging hook A) and said attachment of said housing and for anchoring and retaining said engaging member of said strap device and said attachment of said housing together (Fig A, engagement members A hooks on to attachments 34 and 36, and retainer B locks the engaging member A to attachment 42 on housing, thereby attaching the housing, attachment, and engagement members together. 
But Battaglia does not expressly disclose wherein said attachments of said housing are selected from a magnetic member.
The examiner considered a combination that included Battaglia and a reference such as US Publication 20060102260 by Yen, however there was no motivation to combine the references that would render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany to issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 9 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733